Citation Nr: 0027091	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-07 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran served on active duty from June 1974 to March 
1984, was a member of the Minnesota Army National Guard from 
October 1984 to January 1987, and served on active duty from 
November 1987 to January 1998.

This appeal arises from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim to 
basic eligibility to educational assistance benefits under 
Chapter 30, Title 38, United States Code.


FINDINGS OF FACT

1.  The veteran served on active duty from June 1974 to March 
1984 and from November 1987 to January 1998.

2.  The veteran was a member of the Minnesota Army National 
Guard from October 1984 to January 1987.


CONCLUSION OF LAW

The veteran has not met the eligibility criteria for 
entitlement to educational assistance benefits under Chapter 
30, Title 38, United Sates Code. 38 U.S.C.A. §§ 3011(a), 
3012, 3462 (West 1991 and Supp. 1999); 38 C.F.R. § 21.7044 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from June 1974 to March 
1984, was a member of the Minnesota Army National Guard from 
October 1984 to January 1987 and served on active duty from 
November 1987 to January 1998.  He has contended that it was 
his understanding that he would be grandfathered in for 
Chapter 34 benefits as the ten year time limit to use these 
benefits was to have been suspended when he reenlisted in 
1987 and that he should have had eligibility remaining as of 
the end of December 1989, when the Chapter 34 program was 
terminated.

The Board notes that the veteran's service established 
eligibility for educational assistance benefits under Chapter 
34, Title 38, United States Code.  The Chapter 34 program 
terminated December 31, 1989, however, and no benefits can be 
paid under that program for training after that date. 38 
U.S.C.A. § 3462(e).  The law does provide educational 
assistance benefits for veterans with remaining Chapter 34 
eligibility as of December 31, 1989, who met the statutory 
requirements for conversion of that eligibility to Chapter 30 
eligibility.  In particular, a veteran is eligible for 
conversion of Chapter 34 benefits to Chapter 30 benefits if 
he had remaining Chapter 34 eligibility as of December 31, 
1989, and was on active duty at any time between October 19, 
1984, and ending on July 1, 1985; and continued on active 
duty, and after June 30, 1995, either serves at least three 
years of continuous active duty or is released from active 
duty for one of the reasons specified in 38 U.S.C.A. 
§ 3011(a)(1)(B)(ii).  38 U.S.C.A. § 3011(a); 38 C.F.R. 
§ 21.7044(a).  The statute also adds that, after completion 
of the service described in 38 U.S.C.A. § 3011(a)(1), the 
veteran who continues on active duty, or is discharged with 
an honorable discharge, or is released after service on 
active duty characterized as honorable, or is released from 
active duty for further service in a reserve component after 
service on active duty characterized as honorable is entitled 
to Chapter 30 benefits. 38 U.S.C.A. § 3011(a)(3); 38 C.F.R. 
§ 21.7044(a)(5).

The veteran clearly established basic eligibility to Chapter 
34 educational assistance benefits.  In fact, the record 
reflects that he had used some of those benefits, and that he 
had some 27 months of entitlement remaining.  As noted above, 
the Chapter 34 program ended on December 31, 1989.  
Accordingly, no benefits could be paid under that program 
after that date.  Congress provided that veterans with 
remaining Chapter 34 eligibility could convert it to Chapter 
30 eligibility, and set out the statutory requirements that 
must be met in order to do so.  In this case, the 
uncontroverted facts establish that the veteran had remaining 
Chapter 34 eligibility as of December 31, 1989, but that he 
was not on active duty at any time between October 19, 1984, 
and July 1, 1985, and did not meet the statutory requirements 
for converting his Chapter 34 eligibility to Chapter 30.

The Board acknowledges the veteran's argument that it was his 
understanding that his years of service on active duty did 
entitle him to full education benefits.  The veteran's long 
service is recognized and it is apparent that he sincerely 
believes that his lengthy, honorable service should confer 
eligibility for educational assistance benefits.  However, 
the legal criteria governing the payment of Chapter 30 
education benefits are clear and specific, and the Board is 
bound by them.  Those criteria, specified by Congressionally-
enacted legislation, do not permit a determination of 
eligibility in this case.

Based on the forgoing, it is the decision of the Board that, 
although the veteran had lengthy service before October 19, 
1984, and after June 30, 1985, he did not have the requisite 
service between these dates to establish eligibility under 
the law for conversion of his eligibility for Chapter 34 
educational assistance benefits to Chapter 30 eligibility.  
38 U.S.C.A. §§ 3011(a), 3012(a)(1)(B); 38 C.F.R. § 21.7044.  
As there is no legal basis upon which an award of Chapter 30 
benefits can be made for this veteran, the appeal must be 
denied.


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code, is denied.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 

